OPINION — AG — ** PART TIME — LAW ENFORCEMENT — WITHOUT COMPENSATION ** QUESTION: IT IS LAWFUL FOR OFFICERS, SUCH AS FEE DEPUTY SHERIFFS OR CONSTABLES, WHO DRAW 'NO' SALARY AS SUCH FROM ANY GOVERNMENTAL AGENCY, TO ACCEPT EMPLOYMENT FROM PRIVATE INDIVIDUALS AND BUSINESS ESTABLISHMENTS TO ACT AS LAW ENFORCEMENT OFFICERS AT AND AROUND BUSINESS, SUCH BUSINESSES INCLUDING PLACES WHICH SELL 3.2 BEER, DANCE HALLS, ETC. . . ? — NEGATIVE (PUBLIC OFFICER, PRIVATE SECURITY GUARD, COUNTY EMPLOYEE, CONFLICT OF INTEREST, CONTRACT, PRIVATE EMPLOYMENT) CITE: 15 O.S. 211 [15-211], 19 O.S. 542 [19-542], 39 O.S. 607 [39-607] [39-607], 39 O.S. 612 [39-612] (FRED HANSEN)